DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“534” of page 11 line 1-2 not shown in fig. 5. It appears there are two 516 in fig.5 and one of them should be 534. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 8-14 (instant Application 17138844) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 11 and 13-15 of U.S. Patent No.  10,911,171. Although the claims at issue are not identical, they are not the claims of the cited patent disclose obvious version of the instant claims

Instant Application 17138844
U.S. Patent No.  10,911,171
1. A circuit, comprising: 
a first integrated circuit ("IC") and a second IC; 
a delay loop comprising at least one transmission path between the first IC and the second IC for calculating a propagation delay time, Tlatency, between the first IC and the second IC; 

a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 
a circuit for generating a plurality of timing signals for the second IC; 

at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe, the TDU comprising: 


at least one adder for adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.


Difference: Claim 1 of cited patent discloses obvious version of the claim because “PLL” can be equated to “a circuit” which perform the same function of “generating a plurality of timing signals for the second IC”; “count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe” can be equated to LSBs adding with counter for generating a count, and design implementation of adder with 3 input will be implemented by adder of 2 inputs and then adding with 3rd input. 

a delay loop comprising at least one transmission path between a first integrated circuit ("IC"), and a second IC for calculating a propagation delay time, Tlatency, between the first IC and the second IC; and 



a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 
a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  

at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe, the TDU comprising: 

a counter for generating a count; and 
at least one adder for adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.  





Claim 1 (line 16-19): 
a plurality of flip-flops and an encoder for receiving the timing signals from the PLL and the strobe and for generating at least one of the least significant bits (LSBs) of the timestamp;

6. The circuit as set forth in claim 5, wherein a gate delay of the 4-stage ring oscillator comprises a least significant bit of approximately 50 picoseconds for the timing signals.

5. The circuit as set forth in claim 1, wherein the PLL comprises a phase-frequency detector, a charge pump, loop filter, M-stage ring oscillator, phase interpolator and divider circuits for phase locking at least one of the timing signals to a system reference clock
4. The circuit as set forth in claim 1, wherein the TDU further comprises: a plurality of flip-flops and an encoder for receiving the timing signals from the timing circuit and the strobe 

the TDU comprising: 
a plurality of flip-flops and an encoder for receiving the timing signals from the PLL and 
a counter for generating a count; and 
at least one adder for adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.




3. The circuit as set forth in claim 1, wherein: the flip-flops and the encoder further for generating a 4 bit binary representation for the LSBs of the timestamps.

13. The method as set forth in claim 12, wherein the TDUs comprise a plurality of flip-flops and an encoder to generate a "n" bit binary representation for the timestamps, the method further comprising: injecting the global time offset into the "n" bit binary representation so as to correct a timing reference on the second IC relative to the first IC with a precision of one TDU LSB.
6. The circuit as set forth in claim 1, wherein the delay loop further comprises: a first TDU and a transmitter, located on the first IC, a latency, from the timestamps of the first and second TDUs.

Difference: Claim 1 of cited patent discloses obvious version of the claim because “a first TDU and a transmitter”, “a receiver on the first IC and a second TDU on the first IC” and “timestamps of the first and second TDUs” are implied to calculate the propagation delay time, Tlatency, from the timestamps of the first and second TDUs.

a delay loop comprising at least one transmission path between a first integrated circuit ("IC"), and a second IC for calculating a propagation delay time, Tlatency, between the first IC and the second IC; and 
a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 
a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  
at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe

Claim 1 line 7-15:
a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 
a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  
TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe

3. The circuit as set forth in claim 1, wherein: the flip-flops and the encoder further for generating a 4 bit binary representation for the LSBs of the timestamps.


8. A method for synchronizing two integrated circuits, comprising: calculating a propagation delay time, Tlatency, between a first IC and a second IC; synchronizing timing of the first IC to timing of the second IC, by: generating a plurality of timing signals for the second IC; 10receiving a global offset, comprising global timing information and the Tlatency; generating a timestamp at the second IC, in at least one time digitizer unit (TDU), synchronized to the timing of the first IC, in response to an event strobe by: 15receiving the timing signals and for generating a count representing a plurality of 

Difference: Claim 11 of cited patent discloses obvious version of the claim because “count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe” can be equated to LSBs adding with count, and design implementation of adder with 3 input (global offset, the count and the LSBs) will be implemented by adder of 2 inputs (the count and the LSBs)) and then adding with 3rd input (global offset).
latency, between a first IC and a second IC; synchronizing timing of the first IC to timing of the second IC, by: generating a plurality of timing signals for the second IC in a phase lock loop (PLL); receiving a global offset, comprising global timing information and the Tlatency; generating a timestamp at the second IC, synchronized to the timing of the first IC, in response to an event strobe; receiving the timing signals from the PLL and the strobe 

Claim 11 (line 5-6, line 11-12): 
generating a plurality of timing signals for the second IC in a phase lock loop (PLL); 
receiving the timing signals from the PLL and the strobe and generating at least one of the least significant bits (LSBs) of the timestamp; 

14. The method as set forth in claim 11, wherein the PLL comprises a phase-

15. The method as set forth in claim 14, wherein a gate delay of the 4-stage ring oscillator comprises a least significant bit of approximately 50 picoseconds for the timing signals.

Claim 11 (line 5-6): 
generating a plurality of timing signals for the second IC in a phase lock loop (PLL);  

14. The method as set forth in claim 11, wherein the PLL comprises a phase-frequency detector, a charge pump, loop filter, M-stage ring oscillator, phase interpolator and divider circuits for phase locking at least one of the timing signals to a system reference clock.

11. The method as set forth in claim 8, wherein the TDU further comprises: a 

latency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe, the TDU comprising: 
a plurality of flip-flops and an encoder for receiving the timing signals from the PLL and the strobe and for generating at least one of the least significant bits (LSBs) of the timestamp; 
a counter for generating a count; and 
at least one adder for adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.  

Claim 11 line 11-15
receiving the timing signals from the PLL and the strobe and generating at least one of the least significant bits (LSBs) of the timestamp; generating a count; and adding the global offset, the count and the LSBs of the timestamp to generate the timestamp for the event.

13. The method as set forth in claim 12, wherein the TDUs comprise a plurality of flip-flops and an encoder to generate a "n" bit binary representation for the timestamps, the method further comprising: injecting the global time offset into the "n" bit binary representation so as to correct a timing reference on the second IC relative to the first IC with a precision of one TDU LSB.

13. The method as set forth in claim 12, wherein the TDUs comprise a plurality of flip-flops and an encoder to generate a "n" bit binary representation for the timestamps, the method further comprising: injecting the global time offset into the "n" bit binary representation so as to correct a timing reference on the second IC relative to the first IC with a precision of one TDU LSB.
13. The method as set forth in claim 8, wherein calculating a propagation delay time, Tlatency, between a first IC and a second IC further comprises: propagating a signal, from the first IC, through a first TDU and a transmitter, located on the first IC, a first latency, from the timestamps of the first and second TDUs.

Difference: Claim 1 of cited patent discloses obvious version of the claim because “a first TDU and a transmitter”, “a receiver on the first IC and a second TDU on the first IC” and “timestamps of the first and second TDUs” are implied to calculate the propagation delay time, Tlatency, from the timestamps of the first and second TDUs.

a delay loop comprising at least one transmission path between a first integrated circuit ("IC"), and a second IC for calculating a propagation delay time, Tlatency, between the first IC and the second IC; and 

a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  
at least one time digitizer unit (TDU) for receiving a global offset, comprising global timing information and the Tlatency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe

Claim 1 line :
a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC, comprising: 
a phase lock loop (PLL) for generating a plurality of timing signals for the second IC;  
at least one time digitizer unit (TDU) for receiving a global offset, comprising global latency, and for generating a timestamp, synchronized to the timing of the first IC, in response to an event strobe

13. The method as set forth in claim 12, wherein the TDUs comprise a plurality of flip-flops and an encoder to generate a "n" bit binary representation for the timestamps, the method further comprising: injecting the global time offset into the "n" bit binary representation so as to correct a timing reference on the second IC relative to the first IC with a precision of one TDU LSB.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH (US 20170099131 A1, Priority Date: Oct 2, 2015) in view of Aweya (US 20150092797 A1, Priority Date: Oct 2, 2013), and further in view of Lemkin et al (US8325704B1).

Regarding claim 1, BOSCH’131 discloses a circuit (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097), comprising:  
a first integrated circuit ("IC") (see, Fig.1 and 7A, local TC (network router) implemented by circuits, par 0034, 76. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097) and a second IC (see, Fig.1 and 7A, master TC (network router implemented by circuits, par 0034, 76. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097); 
a delay loop (see, Fig. 1 and 7A, local network router send TSTC message to master network router and then get reply from master network router,  par 0034, 0064, 0076) comprising at least one transmission path (Fig. 1 and 7A, Local TC network router send TSTC message to and get reply message from master network router via network path, par 0034, 0076) between the first IC (see, Fig.1 and 7A, local TC (network router) implemented by circuits, par 0034, 76. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097) and the second IC (see, Fig.1 and 7A, master TC (network router implemented by circuits, par 0034, 76. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097) for calculating a propagation delay time, Tlatency, between the first IC and the second IC  (Fig. 7A, propagation delay for the communication link between master and local network element could be represented by forward delay and backward Delay via timestamps TS2-TS1 and TS4-TS3, par 0074); 
10a synchronizing circuit on the second IC for synchronizing timing of the first IC to timing of the second IC (see, fig.8B, Synchronous Ethernet  capability added to the existing network element using smart transceivers with PLL inside to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices by adjusting phase difference between the frequencies f1 and f2, par 0004, 0080, 0083, 0085. Noted: PLL is on the master TC (Smart transceiver including ToNE)  by virtue of providing output to other devices), comprising: 
see, fig.8B, PLL on smart transceivers, par 0085) for generating a plurality of timing signals for the second IC (see, Using PLL to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices, par 0085. Noted: outputting to other devices implied a plurality of timing signals required).
at least one time digitizer unit (TDU) (see, local TC or a component of the local TC that is responsible for synchronization of time, par 0074) for receiving a global offset (see, fig. 7A, timestamp TS2, par 0074), comprising global timing information (see, establish a common time-of-day (ToD) among the plurality of smart transceivers by exchanging TOD synchronization message using timestamp, par 0011) and the Tlatency (see, FD (forward delay) can be equated to Tlatency, par 0074), and for generating a 15timestamp , synchronized to the timing of the first IC, in response to an event strobe (see, fig. 7A, send a TOD (time-of-day) synchronization message (timestamp as TS1 in theory) and get receive timestamp TS2 at a master TC where TS2=TS1+FD (forward delay) by synchronizing clocks based on correction of a time difference between the master and slave clocks, par 0011 and 0074-0075).
BOSCH’131 discloses all the claim limitations but fails to explicitly teach:
 the TDU comprising: 
a circuit for receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe; and 
20at least one adder for adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.

However Aweya’797 from the same field of endeavor (see, fig. 1, synchronization message exchanges between master and slave in packet networks, par 0001, 0010, abstract) discloses: the TDU (see, fig. 7 and 8, free-running counter in local assist hardware clock 25 and DPLL counter or  DPLL counter only is used for timestamping PTP messages, par 0122, 0126) comprising: a circuit for receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe (see, fig. 7 and 8, DPLL counter provides timestamps of time of receipt and sending of timing messages from the slave device in response to received Sync message from master 1 with sending timestamp T1,  timestamps are synchronized to the master time via digital phase locked loop including counter, par 0014, 0045. Noted, slave 3 receives a Sync message from master 1 with sending timestamp T1 can be equated to event strobe, par 0010, 0084, 0122, 0126. Noted, LSBs of timestamps are generated when timestamps are generated as LSBs of timestamps are part of timestamps).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the circuit as taught by Aweya’797 into that of BOSCH’131. The motivation would have been to reconstruct an accurate estimate of both the server time and frequency at the slave (par 0122).
The combination of BOSCH’131 and Aweya’797 discloses all the claim limitations but fails to explicitly teach: at least one adder for adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.
 
However Lemkin’704 from the same field of endeavor (see, figs. 6A-6B, measuring a time of flight between master and slave using timestamp information, Col.10 line 29-46) discloses: at least one adder (see, fig. 3, adjustment logic 310, Col. 6 line 29-51) for adding the global offset (see, phase offset of the arriving data bits or chips with respect to a receiving node's clock, Col. 3 line 26-31. Noted, phase offset is the offset between receiving node’s clock relate to the transmission node’s clock taken as global clock due to RTLS--Real time location systems) to the LSBs of the timestamp to generate the timestamp for the event (see, correcting the reception time of the data packet by removal of phase offset error from timestamp, Col. 8 line 1-5. Noted, bits of phase offset error in theory are only partial bits of the whole timestamp due to minor difference between master and slave clock, Col. 8 line 1-5).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the circuit as taught by Aweya’797 into that of BOSCH’131. The motivation would have been to reduce noise and increases accuracy of the phase offset measurement (Col. 3 line 22-31).


Regarding claim 6, BOSCH’131 discloses the circuit as set forth in claim 1 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097), wherein the delay loop (see, Fig. 1 and 7A, local network router send TSTC message to master network router and then get reply from master network router,  par 0034, 0064, 0076) further comprises: a first TDU (see, fig. 5, local TC (transparent clock), par 0011 and 0074) and a transmitter (see, fig. 2 and 5, smart transceiver 121 as transmitter, par 0034,0066), located on the first IC (see, local TC and smart transceiver on transmitter, par 0034,0066), a first transmission path between the first IC and a second IC (see, Fig. 7A, forward communication link between master and local network element, par 0074), a loopback  path in the second IC (see, fig. 7A step 707, master TC 703 received TSTC message and returns TSTC reply message 709 to the local TC 701, par 0076), a 20second transmission path between the second IC and the first IC (see, Fig. 7A, backward communication link between master and local network element, par 0074), a receiver (see, fig. 2 and 5, smart transceiver 121 receives TSTC reply message 709, par 0034, 0066) on the first IC and a second TDU on the first IC (Note, local TC 701 again timestamps the TSTC reply message 709 at a reception time of the TSTC reply message, par 0076. Noted, adding transparent clock (TC) functionality to the ports of the network element, therefore local TC exists on both in and out port, par 0032); and -14-Atty Docket No.: ANAC.POOO1Cdatapath logic (see, routing functionality, par 0036), located on the first IC, for propagating a signal in the delay loop (see, routing functionality using Internet protocol (IP) addresses to perform packet forwarding, enabling data transfer among different devices on a network, par 0036 and 0066) and for calculating the propagation delay time, Tlatency, from the timestamps of the first and second TDUs (see, local TC/component computes delay information such as a forward delay (FD) and a backward delay (BD), par 0074).

Regarding claim 7, BOSCH’131 discloses the circuit as set forth in claim 1 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097), further comprising a plurality of the TDUs 5for generating a plurality of timestamps on the second IC (see, master TC as receiver obtains second receive timestamp TS2 and third transmit timestamp TS3, par 0011, 0070 and 0072. Note, adding transparent clock (TC) functionality to the ports of the network element, therefore transparent clock (TC) functionality exists on both in and out ports on master TC, par 0032).

Regarding claim 8, BOSCH’131 discloses a method for synchronizing two integrated circuits (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077), comprising: 
calculating a propagation delay time, Tlatency, between a first IC and a second IC (see, Fig. 7A, propagation delay for the communication link between master and local network element could be represented by forward delay and backward Delay via timestamps TS2-TS1 and TS4-TS3, par 0074); 
synchronizing timing of the first IC to timing of the second IC (see, fig.8B, Synchronous Ethernet  capability added to the existing network element using smart transceivers with PLL inside to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices by adjusting phase difference between the frequencies f1 and f2, par 0004, 0080, 0083, 0085. Noted: PLL is on the master TC (Smart transceiver including ToNE)  by virtue of providing output to other devices), by: 
generating a plurality of timing signals for the second IC (see, Using PLL to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices, par 0085. Noted: outputting to other devices implied a plurality of timing signals required); 
10receiving a global offset (see, fig. 7A, timestamp TS2 where TS2=TS1+FD (forward delay), par 0074-0075), comprising global timing information (see, establish a common time-of-day (ToD) as TS1 among the plurality of smart transceivers by exchanging TOD synchronization message using timestamp, par 0011) and the Tlatency (see, FD (forward delay) can be equated to Tlatency, par 0074); 
generating a timestamp at the second IC, in at least one time digitizer unit (TDU), synchronized to the timing of the first IC, in response to an event strobe (see, fig. 7A, send a TOD (time-of-day) synchronization message (timestamp as TS1 in theory) and get receive timestamp TS2 at a master TC where TS2=TS1+FD (forward delay) by synchronizing clocks based on correction of a time difference between the master and slave clocks, par 0011 and 0074-0075) by.
BOSCH’131 discloses all the claim limitations but fails to explicitly teach:
15receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe; and 
adding the global offset to the LSBs of the timestamp to generate the timestamp for the event.

However Aweya’797 from the same field of endeavor (see, fig. 1, synchronization message exchanges between master and slave in packet networks, par 0001, 0010, abstract) discloses: receiving the timing signals and for generating a count representing a plurality of least significant bits (LSBs) of the timestamp in response to the event strobe (see, fig. 7 and 8, DPLL counter provides timestamps of time of receipt and sending of timing messages from the slave device in response to received Sync message from master 1 with sending timestamp T1,  timestamps are synchronized to the master time via digital phase locked loop including counter, par 0014, 0045. Noted, slave 3 receives a Sync message from master 1 with sending timestamp T1 can be equated to event strobe, par 0010, 0084, 0122, 0126. Noted, LSBs of timestamps are generated when timestamps are generated as LSBs of timestamps are part of timestamps).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Aweya’797 into that of BOSCH’131. The motivation would have been to reconstruct an accurate estimate of both the server time and frequency at the slave (par 0122).


However Lemkin’704 from the same field of endeavor (see, figs. 6A-6B, measuring a time of flight between master and slave using timestamp information, Col.10 line 29-46) discloses: adding the global offset (see, phase offset of the arriving data bits or chips with respect to a receiving node's clock, Col. 3 line 26-31. Noted, phase offset is the offset between receiving node’s clock relate to the transmission node’s clock taken as global clock due to RTLS--Real time location systems) to the LSBs of the timestamp to generate the timestamp for the event (see, correcting the reception time of the data packet by removal of phase offset error from timestamp, Col. 8 line 1-5. Noted, bits of phase offset error in theory are only partial bits of the whole timestamp due to minor difference between master and slave clock, Col. 8 line 1-5).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lemkin’704 into that of BOSCH’131 modified by Aweya’797. The motivation would have been to reduce noise and increases accuracy of the phase offset measurement (Col. 3 line 22-31).

Regarding claim 13, BOSCH’131 discloses the method as set forth in claim 8 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077), wherein calculating a propagation delay time, Tlatency, between a first IC and a second IC (see, Fig. 7A, propagation delay for the communication link between master and local network element could be represented by forward delay and backward Delay via timestamps TS2-TS1 and TS4-TS3, par 0074) further comprises: 
propagating a signal, from the first IC, through a first TDU (see, fig. 5, local TC (transparent clock), par 0011 and 0074) and a transmitter (see, fig. 2 and 5, smart transceiver 121 as transmitter, par 0034,0066), located on the first IC (see, local TC and smart transceiver on transmitter, par 0034,0066), a first transmission path between the first IC and a second IC (see, Fig. 7A, forward communication link between master and local network element, par 0074), a 20loopback path in the second IC (see, fig. 7A step 707, master TC 703 received TSTC message and returns TSTC reply message 709 to the local TC 701, par 0076), a second transmission path between the -16- Atty Docket No.: ANAC.POOO1Csecond IC and the first IC (see, Fig. 7A, backward communication link between master and local network element, par 0074), a receiver on the first IC (see, fig. 2 and 5, smart transceiver 121 receives TSTC reply message 709, par 0034, 0066) and a second TDU (Note, local TC 701 again timestamps the TSTC reply message 709 at a reception time of the TSTC reply message, par 0076. Noted, adding transparent clock (TC) functionality to the ports of the network element, therefore local TC exists on both in and out port, par 0032) on the first IC (see, Fig. 1 and 7A, local network router sends TSTC message to master network router and then get reply from master network router, par 0034, 0064, 0076); and 
calculating the propagation delay time, Tlatency, from the timestamps of the first and second TDUs (see, local TC/component computes delay information such as a forward delay (FD) and a backward delay (BD) according to timestamps TS1 to TS4, par 0074).

Regarding claim 14, BOSCH’131 discloses the method as set forth in claim 8 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077), further comprising generating a plurality of timestamps on the second IC from a plurality of the TDU (see, master TC as receiver obtains second receive timestamp TS2 and third transmit timestamp TS3, par 0011, 0070 and 0072. Note, adding transparent clock (TC) functionality to the ports of the network element, therefore transparent clock (TC) functionality exists on both in and out ports on master TC, par 0032).

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH’131 in view of Aweya’797, and further in view of Lemkin’704 as applied to claims 1 and 8 above, and further in view of Tajalli et al (US 20180115410 A1, Priority Date: Oct 23, 2017).

Regarding claim 2, BOSCH’131 discloses the circuit as set forth in claim 1 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097), wherein the timing circuit for generating a plurality of timing signals comprises a phase lock loop (PLL) for generating timing signals (see, fig.8B, Synchronous Ethernet  capability added to the existing network element using smart transceivers with PLL inside to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices by adjusting phase difference between the frequencies f1 and f2, par 0004, 0080, 0083, 0085. Noted: PLL is on the master TC (Smart transceiver including ToNE)  by virtue of providing output to other devices). -13- 
The combination of BOSCH’131, Aweya’797 and Lemkin’704 modified by discloses all the claim limitations but fails to explicitly teach: Atty Docket No.: ANAC.POOO1Cwherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp.

see, fig. 1, high bandwidth data communications links, such as between two integrated circuit devices in a system, par 0073) discloses: Atty Docket No.: ANAC.POOO1Cwherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp (see, Fig. 3, four stage differential ring oscillator 340 with 153.125 MHz reference clock to a 6.125 GHz VCO frequency followed by frequency divider 350 providing a 40:1 division of VCO frequency, par 0157. Note: 40:1 division means 6 bits are used for divider and combining with 6.125GHz make it LSB represent 1/6.125GHz *1/26 = 1000/(6.125*64) ps = 2.55ps, and thus provide LSB of less than 50 picoseconds accuracy).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the circuit pertains to as taught by Tajalli’410 into that of BOSCH’131 modified by Aweya’797 and Lemkin’704. The motivation would have been to support multiphase data preparation and wire signal output (par 0156).

Regarding claim 3, BOSCH’131 modified by Aweya’797 and Lemkin’704 discloses the circuit as set forth in claim 2 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges TSTC message, par 0002-0003, 0006, 0034, 0040, 0076-0077. Note: system implemented by circuit, par 0040, 0045, 0092, 0094, 0097).
The combination of BOSCH’131, Aweya’797 and Lemkin’704 modified by discloses all the claim limitations but fails to explicitly teach: wherein the PLL comprises a phase- frequency detector, a charge pump, loop filter, M-stage ring oscillator, phase interpolator and 5divider circuits for phase locking at least one of the timing signals to a system reference clock.

see, fig. 1, high bandwidth data communications links, such as between two integrated circuit devices in a system, par 0073) discloses: wherein the PLL (Fig. 3, PLL including Phase Comparator (output to charge pump), low-pass filter and ring oscillator, par 0087) comprises a phase- frequency detector (see, Fig. 8, phase-frequency detector (PFD) as part of charge pump, par 0114), a charge pump (see, Fig. 3 and 8, charge pump suitable to integrate with phase comparator, ,par 0087, 0113-0114), loop filter (note, Fig. 8, resulting error from phase-frequency detector is integrated by charge pump and loop filter, par 0114), M-stage ring oscillator(see, fig. 3 and 25, multiple stage ring oscillator 340,  par 0088, 0157, 0161), phase interpolator (Fig. 5, phase detector and clock phase interpolator, par 0041) and divider circuits for phase locking the system reference clock to the at least one timing signal (see, PLL design incorporate a clock frequency divider between VCO and phase detector, allowing a higher-frequency clock output to be phase locked to a lower-frequency reference signal, par 0081).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the circuit pertains to as taught by Tajalli’410 into that of BOSCH’131 modified by Aweya’797 and Lemkin’704. The motivation would have been to obtaining a stable, correctly phased receiver clock signal from a high-speed multi-wire interface used for chip-to-chip communication (par 0025).


Regarding claim 9, BOSCH’131 discloses the method as set forth in claim 8 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077), comprising: 
see, fig.8B, Synchronous Ethernet  capability added to the existing network element using smart transceivers with PLL inside to receive common frequency f1 and regenerates the clock frequency f2 for synchronizing the outputting to other devices by adjusting phase difference between the frequencies f1 and f2, par 0004, 0080, 0083, 0085. Noted: PLL is on the master TC (Smart transceiver including ToNE)  by virtue of providing output to other devices), -15- 
The combination of BOSCH’131, Aweya’797 and Lemkin’704 modified by discloses all the claim limitations but fails to explicitly teach: wherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp.

However Tajalli’410 from the same field of endeavor (see, fig. 1, high bandwidth data communications links, such as between two integrated circuit devices in a system, par 0073) discloses: Atty Docket No.: ANAC.POOO1Cwherein a gate delay of the PLL comprises a least significant bit of less than or equal to 50 picoseconds for the timestamp (see, Fig. 3, four stage differential ring oscillator 340 with 153.125 MHz reference clock to a 6.125 GHz VCO frequency followed by frequency divider 350 providing a 40:1 division of VCO frequency, par 0157. Note: 40:1 division means 6 bits are used for divider and combining with 6.125GHz make it LSB represent 1/6.125GHz *1/26 = 1000/(6.125*64) ps = 2.55ps, and thus provide LSB of less than 50 picoseconds accuracy).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Tajalli’410 into that of BOSCH’131 modified by Aweya’797 and Lemkin’704. The motivation would have been to support multiphase data preparation and wire signal output (par 0156).

Regarding claim 10, BOSCH’131 discloses the method as set forth in claim 9 (see, Fig.1 and 7A-7B, packet network system implemented by circuit including network elements with smart transceiver exchanges synchronization TSTC message for synchronization between network elements, par 0002-0003, 0006, 0034, 0040, 0054, 0076-0077).
The combination of BOSCH’131, Aweya’797 and Lemkin’704 modified by discloses all the claim limitations but fails to explicitly teach: wherein generating a plurality of timing signals comprises phase locking at least one of the timing signals to a system reference 5clock in the PLL that comprises a phase-frequency detector, a charge pump, loop filter, M- stage ring oscillator, phase interpolator and divider circuits.

However Tajalli’410 from the same field of endeavor (see, fig. 1, high bandwidth data communications links, such as between two integrated circuit devices in a system, par 0073) discloses: wherein generating a plurality of timing signals comprises phase locking at least one of the timing signals to a system reference 5clock (see, fig. 3, received clock signal R5, par 0087) in the PLL that comprises a phase-frequency detector (see, Fig. 8, phase-frequency detector (PFD) as part of charge pump, par 0114), a charge pump (see, Fig. 3 and 8, charge pump suitable to integrate with phase comparator, ,par 0087, 0113-0114), loop filter (note, Fig. 8, resulting error from phase-frequency detector is integrated by charge pump and loop filter, par 0114), M- stage ring oscillator (see, fig. 3 and 25, multiple stage ring oscillator 340,  par 0088, 0157, 0161), phase interpolator (Fig. 5, phase detector and clock phase interpolator, par 0041) and divider circuits(see, PLL design incorporate a clock frequency divider between VCO and phase detector, allowing a higher-frequency clock output to be phase locked to a lower-frequency reference signal, par 0081).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to par 0025).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473